Citation Nr: 1404180	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for post traumatic degenerative arthritic changes of the right ankle. 

2.  Entitlement to an increased rating in excess of 10 percent for degenerative changes of the right patella. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 and from November 2001 to November 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

In July 2013, the Veteran requested a hearing before the Board.  He withdrew his hearing request in September 2013.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The issue of entitlement to an increased rating in excess of 10 percent for degenerative changes of the right patella is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected right ankle disability is not shown to be productive of marked limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a January 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA medical examinations in February 2010, November 2011, and October 2012.  The Board finds that these VA examinations are adequate.  Each of the three examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks an increased rating for degenerative arthritic changes of his right ankle, which is currently evaluated as 10 percent disabling under Diagnostic Codes (DC) 5010-5271.  

DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

DC 5271 provides ratings based on limitation of motion of the ankle. A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. See 38 C.F.R. § 4.71a, Plate II. 

DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating in warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  

DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code. 

DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262.

In a March 2006 rating decision, service connection was granted for degenerative arthritic changes of the right ankle.  The Veteran filed a claim for increased rating in January 2010.  

VA treatment records from June 2009 reveal complaints of ankle pain.  Physical examination revealed full range of motion and no effusion.  The diagnosis was degenerative joint disease of the ankles. 

The Veteran was afforded a VA examination in February 2010 during which he complained of constant pain 5/10, weakness, stiffness, instability and lack of endurance.  On examination of the right ankle, plantar flexion was to 45 degrees, dorsiflexion to 15 degrees.  The Veteran's range of motion was not additionally limited by pain, weakness, fatigue, lack of endurance, or after repetitive use.  The Veteran did not report tenderness of the right ankle and there was no evidence of deformity or ankylosis.  The VA examiner noted that the Veteran had difficulty walking on the heels of his feet because of right ankle pain.  No other functional limitations were noted by the VA examiner.  The diagnosis was degenerative joint disease of the right ankle. 

The Veteran underwent another VA examination in November 2011 at which time he complained of constant pain, which he rated as a 7 out of 10.  Plantar flexion of the right ankle was to 45 degrees; dorisflexion was to 10 degrees.  The VA examiner did not observe any objective evidence of pain during plantar flexion.  However, pain was observed at 0 degrees during dorsiflexion.  The Veteran's range of motion was not additionally limited after repetitive use.  

The VA examiner noted that there was pain or tenderness on palpation of the joints in the Veteran's right ankle.  Muscle strength testing was 4/5 for plantar flexion and dorsiflexion.  The examination did not reveal any evidence of ankylosis or laxity.  Imaging studies revealed degenerative or traumatic arthritis in the right ankle.  The VA examiner noted that the Veteran had functional impairment of the right ankle, including weakened movement, less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weightbearing. 

The Veteran was afforded another VA examination in October 2012 during which he Veteran complained of frequent pain in his right ankle.  Plantar flexion of the right ankle was to 45 degrees; dorisflexion was to 13 degrees, with no objective evidence of painful motion.    

The Veteran did not have any pain or tenderness on palpation of the joints.  Muscle strength testing revealed 5/5 for plantar flexion and dorsiflexion.  There was no evidence of ankylosis or laxity.  Imaging studies revealed extostosis distal tibia of the right ankle.  The VA examiner noted that the Veteran did not have any functional impairment of the ankle and that his ankle did not impact his ability to work. 

Based on the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted.  On VA examinations in February 2010, November 2011 and October 2012, the Veteran had normal plantar flexion of the right ankle and dorsiflexion to 15, 10 and 13 degrees, with pain noted at 0 degrees in November 2011.  Dorsiflexion was from 10 to 15 degrees, with pain noted on one examination at 0 degrees, as compared to 20 degrees for normal range of motion.  While that reduction may be more than moderate, given that plantar flexion is normal, the Board finds that overall, the Veteran retained much movement of the ankle and had no more than moderate limitation of motion of the right ankle, even with consideration of pain.  DeLuca, 8 Vet. App. at 202.  Therefore, an increased rating under DC 5271 is not warranted.

The Board has considered whether the Veteran is entitled to a higher rating under other diagnostic codes; however, he does not exhibit any symptoms that would warrant a higher rating under diagnostic codes 5262, 5270, 5272, 5273, and 5274. 

The Board has also considered the Veteran's lay statements that his right ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating in excess of 10 percent for post traumatic degenerative arthritic changes of the right ankle is denied. 

REMAND

The Veteran seeks an increased rating for post traumatic degenerative changes of the right patella, which is currently evaluated at 10 percent disabling under DC 5260.  The Veteran was afforded VA examinations for his right knee in February 2010, November 2011, and October 2012.  Instability was measured during the February 2010, and November 2011 exam, but not the October 2012 examination.  Instability of the knee may warrant a separate disability rating under DC 5257.  Therefore, a new VA examination that assesses the current nature, extent, severity and all manifestations of his service-connected knee disability, including instability, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected right knee disability.  All studies deemed necessary should be completed.  The claims file and all pertinent records must be made available to the examiner for review in conjunction with the examination. 

The examination should include complete range of motion studies with specific findings as to flexion and extension of the knee and an opinion as to the degree to which any pain further limits range of motion of the knee.  The examiner should also discuss the presence of any right knee instability and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  

2. Then, the RO should readjudicate the claim on the merits.  If the benefits remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


